 



EXHIBIT 10.35

COINMACH SERVICE CORP.
2004 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------



 







--------------------------------------------------------------------------------



 



COINMACH SERVICE CORP.
2004 LONG-TERM INCENTIVE PLAN

SECTION 1

GENERAL

     1.1 Purpose. The Coinmach Service Corp. 2004 Long-Term Incentive Plan (the
“Plan”) has been established by Coinmach Service Corp. (the “Company”) to
(i) attract and retain persons eligible to participate in the Plan;
(ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) further align
Participants’ interests with those of the Company’s other shareholders through
compensation that is based on the Company’s securities; and thereby promote the
long-term financial interest of the Company and the Subsidiaries, including the
growth in value of the Company’s equity and the enhancement of long-term
investor’s return.

     1.2 Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become “Participants” in the Plan.

     1.3 Operation, Administration, and Definitions. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 5 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 9).

SECTION 2

OPTIONS AND SARS

     2.1 Definitions.

     (a) The grant of an “Option” entitles the Participant to purchase Shares at
an Exercise Price established by the Committee. Any Option granted under this
Section 2 may be either an incentive stock option (an “ISO”) or a non-qualified
option (an “NQO”), as determined in the discretion of the Committee. An “ISO” is
an Option that is intended to satisfy the requirements applicable to an
“incentive stock option” described in section 422(b) of the Code. An “NQO” is an
Option that is not intended to be an “incentive stock option” as that term is
described in section 422(b) of the Code.

     (b) A stock appreciation right (an “SAR”) entitles the Participant to
receive, in cash or Shares (as determined in accordance with subsection 5.7),
value equal to (or otherwise based on) the excess of: (a) the Fair Market Value
of a specified number of Shares at the time of exercise; over (b) an Exercise
Price established by the Committee.

     2.2 Exercise Price. The “Exercise Price” of each Option and SAR granted
under this Section 2 shall be established by the Committee or shall be
determined by a method established

 



--------------------------------------------------------------------------------



 



by the Committee at the time the Option or SAR is granted. The Exercise Price of
an incentive stock option shall not be less than 100% of the Fair Market Value
of a Share on the date of grant (or, if greater, the par value of a Share).

     2.3 Exercise. An Option and an SAR shall become vested and exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee and set forth in the applicable Award Agreement;
provided, however, that notwithstanding any vesting dates set by the Committee
in such Award Agreement, the Committee may, in its sole discretion, accelerate
the exercisability of any Option or SAR, which acceleration shall not affect the
terms and conditions of such Option or SAR other than with respect to
exercisability. If an Option or SAR is exercisable in installments, such
installments or portions thereof which become exercisable shall remain
exercisable until the Award expires. In no event, however, shall an Option or
SAR expire later than ten years after the date of its grant.

     2.4 Payment of Option Exercise Price. The payment of the Exercise Price of
an Option granted under this Section 2 shall be subject to the following:

     (a) Subject to the following provisions of this subsection 2.4, the full
Exercise Price for Shares purchased upon the exercise of any Option shall be
paid at the time of such exercise (except that, in the case of an exercise
arrangement approved by the Committee and described in paragraph 2.4(c), payment
may be made as soon as practicable after the exercise).

     (b) Subject to applicable law, the Exercise Price shall be payable in cash
or by tendering, by either actual delivery of shares or by attestation, Shares
acceptable to the Committee, and valued at Fair Market Value as of the day of
exercise, or in any combination thereof, as determined by the Committee;
provided that, except as otherwise provided by the Committee, payments made with
Shares in accordance with this paragraph (b) shall be limited to Shares held by
the Participant for not less than six months prior to the payment date.

     (c) Subject to applicable law and the procedures established by the
Committee, the Committee may permit a Participant to elect to pay the Exercise
Price upon the exercise of an Option by irrevocably authorizing a third party to
sell Shares (or a sufficient portion of the Shares) acquired upon exercise of
the Option and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise.

     2.5 No Repricing. Except for either adjustments pursuant to paragraph
5.2(f) (relating to the adjustment of shares), or reductions of the Exercise
Price approved by the Company’s stockholders, the Exercise Price for any
outstanding Option may not be decreased after the date of grant nor may an
outstanding Option granted under the Plan be surrendered to the Company as
consideration for the grant of a replacement Option with a lower exercise price.

     2.6 Grants of Options and SARs. An Option may but need not be in tandem
with an SAR, and an SAR may but need not be in tandem with an Option (in either
case, regardless of whether the original award was granted under this Plan or
another plan or arrangement.) If an

-2-



--------------------------------------------------------------------------------



 



Option is in tandem with an SAR, the exercise price of both the Option and SAR
shall be the same, and the exercise of the Option or SAR with respect to a share
of Stock shall cancel the corresponding tandem SAR or Option right with respect
to such share. If an SAR is in tandem with an Option but is granted after the
grant of the Option, or if an Option is in tandem with an SAR but is granted
after the grant of the SAR, the later granted tandem Award shall have the same
exercise price as the earlier granted Award, but the exercise price for the
later granted Award may be less than the Fair Market Value of a Share at the
time of such grant.

     2.7 Required Notice of ISO Share Disposition. Each Participant awarded an
ISO under the Plan shall notify the Company in writing immediately after the
date he or she makes a disqualifying disposition of any Share acquired pursuant
to the exercise of such ISO. A disqualifying disposition is any disposition
(including any sale) of such Share before the later of (A) two years after the
date of grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the ISO.

SECTION 3

FULL VALUE AWARDS

     3.1 Definition. A “Full Value Award” is a grant of one or more Shares or a
right to receive one or more Shares in the future, with such grant subject to
one or more of the following, as determined by the Committee:

     (a) The grant shall be in consideration of a Participant’s previously
performed services, or surrender of other compensation that may be due.

     (b) The grant shall be contingent on the achievement of performance or
other objectives during a specified period.

     (c) The grant shall be subject to a risk of forfeiture or other
restrictions that will lapse upon the achievement of one or more goals relating
to completion of service by the Participant, or achievement of performance or
other objectives.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee.

     3.2 Restrictions on Awards. The Committee may designate a Full Value Award
granted to any Participant as Performance-Based Compensation. To the extent
required by Code section 162(m), any Full Value Award so designated shall be
conditioned on the achievement of one or more performance objectives. The
performance objectives shall be based on the Performance Measures selected by
the Committee. For Awards under this Section 3 intended to be Performance-Based
Compensation, the grant of the Awards and the establishment of the Performance
Measures shall be made during the period required under Code section 162(m).

SECTION 4

CASH INCENTIVE AWARDS

-3-



--------------------------------------------------------------------------------



 



     A Cash Incentive Award is the grant of a right to receive a payment of cash
(or in the discretion of the Committee, Shares having value equivalent to the
cash otherwise payable) that is contingent on achievement of performance
objectives over a specified period established by the Committee. The grant of
Cash Incentive Awards may also be subject to such other conditions, restrictions
and contingencies, as determined by the Committee. The Committee may designate a
Cash Incentive Award granted to any Participant as Performance-Based
Compensation. To the extent required by Code section 162(m), any such Award so
designated shall be conditioned on the achievement of one or more Performance
Measures, as selected by the Committee. For Awards under this Section 4 intended
to be Performance-Based Compensation, the grant of the Awards and the
establishment of the Performance Measures shall be made during the period
required under Code section 162(m).

SECTION 5

OPERATION AND ADMINISTRATION

     5.1 Effective Date. The Plan shall be effective as of the effective date of
adoption by the Board (the “Effective Date”). In the event of Plan termination,
the terms of the Plan shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after the ten-year anniversary of the most recent date on which it is approved
by the Company shareholders.

     5.2 Shares and Other Amounts Subject to Plan. The Shares for which Awards
may be granted under the Plan shall be subject to the following:

     (a) The Shares with respect to which Awards may be made under the Plan
shall be Shares currently authorized but unissued or, to the extent permitted by
applicable law, currently held or acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions.

     (b) Subject to the following provisions of this subsection 5.2, the maximum
number of Shares that may be delivered to Participants and their beneficiaries
under the Plan shall be 15% of the aggregate number of Class A common stock and
Class B common stock outstanding as of the Effective Date.

     (c) To the extent provided by the Committee, any Award may be settled in
cash rather than Shares.

     (d) Only Shares, if any, actually delivered to the Participant or
beneficiary on an unrestricted basis with respect to an Award shall be treated
as delivered for purposes of the determination under paragraph (b) above,
regardless of whether the Award is denominated in Shares or cash. Consistent
with the foregoing:

     (i) To the extent any Shares covered by an Award are not delivered to a
Participant or beneficiary because the Award is forfeited or canceled, or the
Shares are not delivered on an unrestricted basis (including, without
limitation, by reason of the Award being settled in cash or used to satisfy the
applicable tax

-4-



--------------------------------------------------------------------------------



 



withholding obligation), such Shares shall not be deemed to have been delivered
for purposes of the determination under paragraph (b) above.

     (ii) If the exercise price of any Option granted under the Plan or any
Prior Plan, or the tax withholding obligation with respect to any Award granted
under the Plan or any Prior Plan, is satisfied by tendering Shares to the
Company (by either actual delivery or by attestation), only the number of Shares
issued net of the Shares tendered shall be deemed delivered for purposes of
determining the number of Shares available for delivery under the Plan.

     (e) Subject to paragraph 5.2(f), the following additional maximums are
imposed under the Plan.

     (i) The maximum number of Shares that may be delivered to Participants and
their beneficiaries with respect to ISOs granted under the Plan shall be 15% of
the aggregate number of Class A common stock and Class B common stock
outstanding as of the Effective Date; provided, however, that to the extent that
Shares not delivered must be counted against this limit as a condition of
satisfying the rules applicable to ISOs, such rules shall apply to the limit on
ISOs granted under the Plan.

     (ii) The maximum number of Shares that may be covered by Awards granted to
any one Participant during any one calendar-year period pursuant to Section 2
(relating to Options and SARs) shall be 1.5% of the aggregate number of Class A
common stock and Class B common stock outstanding as of the Effective Date. For
purposes of this paragraph (ii), if an Option is in tandem with an SAR, such
that the exercise of the Option or SAR with respect to a Share cancels the
tandem SAR or Option right, respectively, with respect to such Share, the tandem
Option and SAR rights with respect to each Share shall be counted as covering
but one Share for purposes of applying the limitations of this paragraph (ii).

     (iii) The maximum number of Shares that may be issued in conjunction with
Awards granted pursuant to Section 3.1 (relating to Full Value Awards) shall be
15% of the aggregate number of Class A common stock and Class B common stock
outstanding as of the Effective Date.

     (iv) For Full Value Awards that are intended to be Performance-Based
Compensation, no more than 1.5% of the aggregate number of Class A common stock
and Class B common stock outstanding as of the Effective Date. Shares may be
delivered pursuant to such Awards granted to any one Participant with respect to
any one-calendar-year period (regardless of whether settlement of the Award is
to occur prior to, at the time of, or after the time of vesting); provided that
Awards described in this paragraph (iv) that are intended to be
Performance-Based Compensation shall be subject to the following:

-5-



--------------------------------------------------------------------------------



 



     (A) If the Awards are denominated in Shares but an equivalent amount of
cash is delivered in lieu of delivery of Shares, the foregoing limit shall be
applied based on the methodology used by the Committee to convert the number of
Shares into cash.

     (B) If delivery of Shares or cash is deferred until after Shares have been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the shares are earned shall be disregarded.

     (v) For Cash Incentive Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any Participant with respect to any
performance period shall equal $100,000 multiplied by the number of calendar
months included in that performance period; provided that Awards described in
this paragraph (v) that are intended to be Performance-Based Compensation, shall
be subject to the following:

     (A) If the Awards are denominated in cash but an equivalent amount of
Shares is delivered in lieu of delivery of cash, the foregoing limit shall be
applied to the cash based on the methodology used by the Committee to convert
the cash into Shares.

     (B) If delivery of Shares or cash is deferred until after cash has been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the cash is earned shall be disregarded.

     (f) In the event of a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, sale of assets or subsidiaries, combination or exchange of
shares), the Committee may adjust Awards to preserve the benefits or potential
benefits of the Awards. Action by the Committee may include: (i) adjustment of
the number and kind of securities which may be delivered under the Plan;
(ii) adjustment of the number and kind of Shares subject to outstanding Awards;
(iii) adjustment of the Exercise Price of outstanding Options and SARs; and
(iv) any other adjustments that the Committee determines to be equitable (which
may include, without limitation, (I) replacement of Awards with other Awards
which the Committee determines have comparable value and which are based on
securities of a company resulting from the transaction, and (II) cancellation of
the Award in return for cash payment of the current value of the Award,
determined as though the Award is fully vested at the time of payment, provided
that in the case of an Option or SAR, the amount of such payment may be the
excess of value of the Share subject to the Option or SAR at the time of the
transaction over the Exercise Price).

     (g) With respect to any of the individual or Plan Share limitations set
forth in this Section 5.2, such limitations shall apply to the usage of shares
of Stock or IDSs

-6-



--------------------------------------------------------------------------------



 



together, and they shall be counted for such purposes as if they were a single
security of the Company.

     5.3 Performance-Based Compensation. Any Award under the Plan which is
intended to be Performance-Based Compensation shall be conditioned on the
achievement of one or more objective performance measures, to the extent
required by Code section 162(m) as may be determined by the Committee.

(a) “Performance Measures” may be based on any one or more of the following:
earnings (e.g., earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; or earnings per share); financial return
ratios (e.g., return on investment; return on invested capital; return on
equity; or return on assets); increase in revenue, operating or net cash flows;
cash flow return on investment; total shareholder return; market share; net
operating income, operating income or net income; debt load reduction; expense
management; economic value added; stock price; distributions per Share;
aggregate distributions; and strategic business objectives, consisting of one or
more objectives based on meeting specific cost targets, business expansion
goals, financing goals and goals relating to acquisitions or divestitures.
Performance measures may be based on the performance of the Company as a whole
or of any one or more business units of the Company and may be measured relative
to a peer group or an index.

(b) The terms of any such Award may provide that partial achievement of the
Performance Measures may result in a payment or vesting based upon the degree of
achievement.

(c) In establishing any Performance Measures, the Committee may provide for the
exclusion of the effects of the following items, to the extent identified in the
audited financial statements of the Company, including footnotes, or in the
Management Discussion and Analysis section of the Company’s annual report:
(i) extraordinary, unusual, and/or nonrecurring items of gain or loss;
(ii) gains or losses on the disposition of a business; (iii) changes in tax or
accounting principles, regulations or laws; or (iv) mergers or acquisitions. To
the extent not specifically excluded, such effects shall be included in any
applicable Performance Measure.

     5.4 General Restrictions. Delivery of Shares or other amounts under the
Plan shall be subject to the following:

     (a) Notwithstanding any other provision of the Plan, the Company shall have
no obligation to deliver any Shares or make any other distribution of benefits
under the Plan unless such delivery or distribution complies with all applicable
laws (including, without limitation, the requirements of the Securities Act of
1933), and the applicable requirements of any securities exchange or similar
entity.

     (b) To the extent that the Plan provides for issuance of certificates to
reflect the issuance of Shares, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

-7-



--------------------------------------------------------------------------------



 



     5.5 Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. Except as otherwise provided by the
Committee, such withholding obligations may be satisfied (i) through cash
payment by the Participant; (ii) through the surrender of Shares which the
Participant already owns (provided, however, that to the extent shares described
in this clause (ii) are used to satisfy more than the minimum statutory
withholding obligation, as described below, then, except as otherwise provided
by the Committee, payments made with Shares in accordance with this clause (ii)
shall be limited to Shares held by the Participant for not less than six months
prior to the payment date); or (iii) through the surrender of Shares to which
the Participant is otherwise entitled under the Plan, provided, however, that
such Shares under this clause (iii) may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

     5.6 Grant and Use of Awards. In the discretion of the Committee, a
Participant may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to a Participant. Subject to subsection
2.5 (relating to repricing), Awards may be granted as alternatives to or
replacement of awards granted or outstanding under the Plan, or any other plan
or arrangement of the Company or a Subsidiary (including a plan or arrangement
of a business or entity, all or a portion of which is acquired by the Company or
a Subsidiary). Subject to the overall limitation on the number of Shares that
may be delivered under the Plan, the Committee may use available Shares as the
form of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company or a Subsidiary, including the
plans and arrangements of the Company or a Subsidiary assumed in business
combinations. Notwithstanding the provisions of subsection 2.2, Options and SARs
granted under the Plan in replacement for awards under plans and arrangements of
the Company or a Subsidiary assumed in business combinations may provide for
exercise prices that are less than the Fair Market Value of the Share at the
time of the replacement grants, if the Committee determines that such exercise
price is appropriate to preserve the economic benefit of the award.

     5.7 Dividends and Dividend Equivalents. An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend or dividend equivalent payments with respect to Share subject
to the Award (both before and after the Share subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or additional Shares,
as determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Share
equivalents.

     5.8 Privileges of Share Ownership. Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of ownership
in respect of Shares which are subject to Awards hereunder until such Shares
have been issued to that person.

     5.9 Settlement of Awards. The obligation to make payments and distributions
with respect to Awards may be satisfied through cash payments, the delivery of
Shares, the granting

-8-



--------------------------------------------------------------------------------



 



of replacement Awards, or combination thereof as the Committee shall determine.
Satisfaction of any such obligations under an Award, which is sometimes referred
to as “settlement” of the Award, may be subject to such conditions, restrictions
and contingencies as the Committee shall determine. The Committee may permit or
require the deferral of any Award payment, subject to such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest or dividend equivalents, and may include converting such credits
into deferred Share equivalents. Each Subsidiary shall be liable for payment of
cash due under the Plan with respect to any Participant to the extent that such
benefits are attributable to the services rendered for that Subsidiary by the
Participant. Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by the Committee.

     5.10 Transferability. Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.

     5.11 Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

     5.12 Agreement With Company. An Award under the Plan shall be subject to
such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in such form of written (including
electronic) document as is determined by the Committee. A copy of such document
shall be provided to the Participant, and the Committee may, but need not
require that the Participant sign a copy of such document. Such document is
referred to in the Plan as an “Award Agreement” regardless of whether any
Participant signature is required.

     5.13 Action by Company or Subsidiary. Any action required or permitted to
be taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of such company.

     5.14 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

     5.15 Limitation of Implied Rights.

     (a) Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual

-9-



--------------------------------------------------------------------------------



 



right to the Shares or amounts, if any, payable under the Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.

     (b) The Plan does not constitute a contract of employment, and selection as
a Participant will not give any participating employee the right to be retained
in the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan. Except as otherwise provided in the Plan, no Award
under the Plan shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

     5.16 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

     5.17 Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

     5.18 Governing Law. The Plan shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
the conflict of law provisions of any jurisdiction.

     5.19 Severability. If any provision of the Plan or any Award agreement is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

SECTION 6

CHANGE IN CONTROL

     6.1 Subject to the provisions of paragraph 5.2(f) (relating to the
adjustment of shares), and except as otherwise provided in the Plan or the Award
Agreement reflecting the applicable Award:

-10-



--------------------------------------------------------------------------------



 



     (a) If a Participant who is employed by (or a director of or consultant to)
the Company or an Affiliate at the time of a Change in Control then holds one or
more outstanding Options, all such Options (regardless of whether in tandem with
SARs) then held by the Participant shall become fully exercisable on and after
the date of the Change in Control (subject to the expiration provisions
otherwise applicable to the Options), and any Shares purchased by the
Participant under such Option following such Change in Control shall be fully
vested upon exercise.

     (b) If a Participant who is employed by the Company or an Affiliate at the
time of a Change in Control then holds one or more outstanding SARs, all such
SARs (regardless of whether in tandem with Options) then held by the Participant
shall become fully exercisable on and after the date of the Change in Control
(subject to the expiration provisions otherwise applicable to the SARs), and any
cash or stock acquired by the Participant under such SAR following such Change
in Control shall be fully vested upon exercise.

     (c) If a Participant who is employed by the Company or an Affiliate at the
time of a Change in Control then holds one or more Full Value Awards or Cash
Incentive Awards, such Awards shall become fully vested on the date of the
Change in Control; provided that, if the amount of the award or the vesting is
to be determined based on the level of performance achieved, the target level of
performance shall be deemed to have been achieved.

SECTION 7

COMMITTEE

     7.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 7. The Committee shall be selected by the Board
and, at any time after the common equity securities of the Company are publicly
traded, shall consist solely of two or more members of the Board who are not
employees of the Company or any Subsidiary. If the Committee does not exist, or
for any other reason determined by the Board, and to the extent not prohibited
by applicable law or the applicable rules of any stock exchange, the Board may
take any action under the Plan that would otherwise be the responsibility of the
Committee.

     7.2 Powers of Committee. The Committee’s administration of the Plan shall
be subject to the following:

     (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by
Section 8) to amend, cancel, or suspend Awards.

-11-



--------------------------------------------------------------------------------



 



     (b) To the extent that the Committee determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.

     (c) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend, and rescind any rules and regulations relating to the
Plan, to determine the terms and provisions of any Award Agreement made pursuant
to the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.

     (d) The Committee will have the authority and discretion to establish,
amend and terminate any sub-plan or program under the Plan, that is not
inconsistent with the terms of the Plan, at any time and from time to time.

     (e) Any interpretation of the Plan by the Committee and any decision made
by it under the Plan is final and binding on all persons.

     (f) In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the articles
and by-laws of the Company, and applicable state corporate law.

     7.3 Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.

     7.4 Information to be Furnished to Committee. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

     7.5 Committee Liability. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
hereunder.

SECTION 8

AMENDMENT AND TERMINATION

     The Board may, at any time, amend or terminate the Plan, and the Board or
the Committee may amend any Award Agreement or cancel any Award thereto for
granted, prospectively or retroactively, provided that no amendment,
cancellation or termination may, in

-12-



--------------------------------------------------------------------------------



 



the absence of written consent to the change by the affected Participant (or, if
the Participant is not then living, the affected beneficiary), adversely affect
the rights of any Participant or beneficiary under any Award granted under the
Plan prior to the date such amendment is adopted by the Board (or the Committee,
if applicable); and further provided that adjustments pursuant to paragraph
5.2(f) shall not be subject to the foregoing limitations of this Section 8; and
further provided, that the provisions of subsection 2.5 (relating to Option
repricing) cannot be amended unless the amendment is approved by the Company’s
stockholders; and further provided, that no such amendment or termination shall
be made without shareholder approval if such approval is necessary to comply
with any tax or regulatory requirement applicable to the Plan (including as
necessary to comply with any applicable stock exchange listing requirement or to
prevent the Company from being denied a tax deduction on account of Section
162(m) of the Code).

SECTION 9

DEFINED TERMS

     In addition to the other definitions contained herein, the following
definitions shall apply:

     (a) Affiliate. The term “Affiliate” means, with respect to any specified
Person, any other Person who directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such specified Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative of the foregoing.

     (b) Award. The term “Award” means any, individually or collectively, award
or benefit granted under the Plan, including, without limitation, the grant of
Options, SARs, Full Value Awards, and Cash Incentive Awards.

     (c) Board. The term “Board” means the Board of Directors of the Company.

     (d) Change in Control. Except as otherwise provided by the Committee in an
Award Agreement, the term “Change in Control” means the occurrence of one or
more of the following events:

     (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than any Permitted Holder, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
directly or indirectly, of a majority of the total outstanding Voting Stock of
the Company as measured by voting power; provided that there shall be no Change
of Control pursuant to this clause (i) if one or more Permitted Holders continue
to have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board; or

     (ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election to such Board, or whose nomination for election by the

-13-



--------------------------------------------------------------------------------



 



stockholders of the Company, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of such Board then in
office; provided, however, there shall be no Change of Control pursuant to this
clause (ii) if during such two-year period the Permitted Holders continue to
own, directly or indirectly, a majority of the Voting Stock of the Company as
measured by voting power; or

     (iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any Person or group, together with any Affiliates thereof, that are
not controlled, directly or indirectly, by the Permitted Holders.

     (iv) Capitalized terms used in the definition of “Change of Control” and
“Affiliate” not defined elsewhere in the Plan shall have the following meanings:

     (A) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute or statutes thereto.

     (B) “Permitted Holder” means (i) GTCR-CLC, LLC or any Affiliate thereof and
(ii) members of management and directors of the Company as of November 24, 2004.

     (C) “Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

     (D) “Voting Stock” means, with respect to the Company, securities of any
class or classes of stock entitling the holders thereof (whether at all times or
only so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the Board.

Notwithstanding the foregoing, a public offering of common stock by the Company
pursuant to a registration statement shall not constitute a Change in Control.

     (e) Code. The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.

     (f) Eligible Individual. For purposes of the Plan, the term “Eligible
Individual” means any employee of the Company or a Subsidiary, and any
consultant, director, or other person or entity providing services to the
Company or a Subsidiary; provided, however, that an ISO may only be granted to
an employee of the Company or a Subsidiary. An Award, other than an ISO, may be
granted to an employee or other individual or entity providing services, in
connection with hiring, retention or otherwise, prior to the date the employee
first performs services for the Company or the Subsidiaries, provided that such
Awards shall not become vested prior to the date the employee or service
provider first performs such services.

-14-



--------------------------------------------------------------------------------



 



     (g) Fair Market Value. Except as otherwise provided by the Committee, for
purposes of determining the “Fair Market Value” of a Share as of any date, the
following rules shall apply:

     (i) If the principal market for the Share is a national securities exchange
or the Nasdaq stock market, then the “Fair Market Value” as of that date shall
be the average of the lowest and highest reported sale prices of a Share on that
date on the principal exchange or market on which the Share is then listed or
admitted to trading.

     (ii) If sale prices are not available or if the principal market for the
Share is not a national securities exchange and the Share is not quoted on the
Nasdaq stock market, then the “Fair Market Value” as of that date shall be the
average of the highest bid and lowest asked prices for the Stock on such day as
reported on the Nasdaq OTC Bulletin Board Service or by the National Quotation
Bureau, Incorporated or a comparable service.

     (iii) If the day is not a business day, and as a result, paragraphs (i) and
(ii) above are inapplicable, the Fair Market Value of a Share shall be
determined as of the next earlier business day. If paragraphs (i) and (ii) above
are otherwise inapplicable, then the Fair Market Value of the Share shall be
determined in good faith by the Committee.

     (iv) Notwithstanding the foregoing, the Fair Market Value for awards
granted as of the Effective Date shall be as determined in good faith by the
Committee.

     (h) Performance-Based Compensation. The term “Performance-Based
Compensation” shall have the meaning ascribed to it under Code section 162(m)
and the regulations thereunder.

     (i) Share. The term “Share” means, interchangeably under the provisions of
this Plan, a share of Class A common stock, par value $0.01, of the Company, or
an Income Depository Security of the Company (“IDS”).

     (j) Subsidiary. The term “Subsidiary” means any company during any period
in which it is a “subsidiary corporation” (as that term is defined in Code
section 424(f)) with respect to the Company.

-15-